United States Court of Appeals
                     For the First Circuit


No. 03-1823

    EMILY MCINTYRE, as Administrator of the Estate of John L.
McIntyre; CHRISTOPHER MCINTYRE, as Co-administrator of the Estate
                       of John L. McIntyre,

                     Plaintiffs, Appellants,

                               v.

                    UNITED STATES OF AMERICA,

                      Defendant, Appellee,

 H. PAUL RICO; JOHN MORRIS; JOHN   J. CONNOLLY; RODERICK KENNEDY;
 ROBERT FITZPATRICK; JAMES RING;   JAMES GREENLEAF; JAMES AHEARN;
        KEVIN J. WEEKS; JAMES J.   BULGER; STEPHEN FLEMMI;
                      JOHN DOES,   Nos. 1-50,

                           Defendants.


No. 03-1791

LAWRENCE A. WHEELER, Individually and as Special Administrator of
the Estate of Roger M. Wheeler; PATRICIA J. WHEELER, Individually
 and as Special Administratrix of the Estate of Roger M. Wheeler;
   PAMELA (WHEELER) NORBERG; DAVID B. WHEELER; MARK K. WHEELER,

                     Plaintiffs, Appellants,

                               v.

                    UNITED STATES OF AMERICA,

                      Defendant, Appellee,

      JOHN J. CONNOLLY, JR.; JOHN M. MORRIS; H. PAUL RICO;
       ROBERT FITZPATRICK; JAMES A. RING; JAMES GREENLEAF;
           JAMES AHEARN; JAMES J. BULGER, a/k/a Whitey;
    STEPHEN J. FLEMMI, a/k/a The Rifleman; JOHN V. MARTORANO;
                       JOHN DOES, Nos. 1-50,
                           Defendants.


                           ERRATA SHEET

     The opinion of this Court issued on May 10, 2004 is amended as
follows:

     On page 46, line 9, "Roger" should be replaced with "David"